Citation Nr: 1426909	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot amputation  as the result of VA treatment at the Minneapolis VA Medical Center from June 21, 2010 to July 26, 2010.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1962 to January 1966.

This appeal to the Board of Veterans' Appeals (BVA) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the RO already obtained medical opinions, the Board finds the matter must be remanded because the opinions thus far have been inadequate.  The physician who provided the most recent July 2012 opinion misinterpreted a question posed and rationales have not adequately support the opinions.  Furthermore, the initial opinion with supplemental opinions does not adequately address all of the pertinent questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an appropriate VA medical doctor with knowledge of diabetic wound care, who has not previously reviewed the file, to review the claims file and a copy of this remand.  The physician must indicate the file was reviewed in his or her report.

a)  The purpose of the file review is to determine whether it is at least as likely as not (50 percent probability or greater) that VA treatment of a diabetic ulcer on the Veteran's right foot from June 21, 2010 to July 26, 2010 resulted in additional disability that led to a below-the-knee amputation.

b)  Please specifically review the Veteran's contentions and statements, dated November 8, 2010, May 10, 2011, May 12, 2011, August 1, 2011, September 9, 2011, January 31, 2012, and July 31, 2012.  

c) In reaching an opinion, the physician must address the following:

* Given that the Veteran's primary care physician was concerned about deeper infection or osteomyelitis with the right foot ulcer and advised the Veteran go to the Emergency Department (ED) for X-rays, lab work, and likely IV antibiotic treatment, was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault of the part of the VA emergency department physician in not providing IV antibiotics or arranging for lab work (to include any blood work and/or wound culture) when seeing the Veteran on June 21, 2010?

* Was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault of the part of the VA podiatry department in not providing IV antibiotics, taking wound cultures, or arranging for lab work at the beginning of his treatment given the early suspicion of deeper infection noted in the June 21, 2010 record and vascular issues suspected beginning on June 28, 2010?

* Was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault on the part of VA in not ordering any further antibiotic treatment from July 12, 2010 to June 28, 2010?

* Since VA records show vascular issues were suspected as early as June 28, 2010, was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault of the part of VA in the delay of scheduling a vascular consult on August 3, 2010?

* Was there any carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault of the part of VA for not monitoring the right foot ulcer more closely or not changing the course of treatment given the Veteran had an non-healing ulcer for more than one month and on his last visit on July 26, 2010 he was found to have a new pressure necrosis on the right foot?

* Was the proximal cause of the additional disability an event not reasonably foreseeable?

d) In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

e) The examiner is advised that, whether the proximate (i.e. direct) cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

f) Provide a fully explained rationale for each opinions expressed.  If any opinion cannot be stated without resorting to speculation, the examiner must state why this is the case.

2.  Next, review the claims file to ensure that the foregoing requested development has been completed, and if not, take corrective action.

3.  Finally, readjudicate the claim based on all evidence of record.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and, after a reasonable period for response, return the issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

